DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh (US 4809180).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A vehicle seat comprising: 
a seat part (Figure 3); 
a back part (Figure 3); 
a drive unit configured to adjust at least one of a position of the seat part or a position of the back part (column 2, lines 30-47); and 
an operation switch via which the drive unit is driven (manipulating switch disclosed in paragraph 2, lines 42-43), 
wherein the operation switch (at 2) is arranged adjacent to the seat part and faces upward with respect to the seat part (Figures 2-3).

2. The vehicle seat according to claim 1, wherein the operation switch is arranged on a side of the seat part (at 2 in Figure 3), the side being adjacent to a door of a vehicle in which the vehicle seat is to be installed (column 2, lines 31-33), and wherein the drive unit disables an input from the operation switch if a door detection switch for detecting opening of the door detects that the door is open column 3, line 30 through column 4, line 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 4809180) in view of Allen (US 2013/0002001).
Saitoh shows and discloses a vehicle seat with a backrest and seat bottom adjustable via motor drives and operated through an operation unit on an upper surface of an armrest, but lacks showing the armrest as adjustable from a deployed to a stowed state and adjustable to various angles.
On the other hand, Allen shows an armrest that is movable from a stowed to a deployed state and having multiple adjusted angles of use.  
It would have been obvious to make the armrest of Saitoh adjustable, as taught by Allen because doing so would provide the benefits of multiple comfort positions, depending on a user’s preference, as well as the option of storing the armrest or moving it to an extended position of use, as taught by Allen.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3. The vehicle seat according to claim 1, wherein the seat part includes a seat cushion (Figure 3), wherein the vehicle seat further comprises an armrest that is retractable to be positioned along a side of the seat cushion (Figure 3 and column 2, lines 53-56) and is deployable upwardly (as shown by Allen and applied in the combination with Saitoh), and wherein the operation switch is arranged on an upper surface of the armrest (at 2 and 11 in Figures 2-3).

4. The vehicle seat according to claim 3, wherein the armrest includes an armrest body (at 124 in Figure 7 of Allen, applied to the armrest of the combination) and a position adjustment mechanism that is capable of adjusting the armrest body between at least two positions including a deployment position and a retraction position (Figure 7 of Allen, applied to the armrest of the combination) and wherein an upper surface of the armrest body in the retraction position is coplanar with an upper surface of the seat cushion (Figure 7 of Allen, applied to the armrest of the combination).

5. The vehicle seat according to claim 4, wherein the position adjustment mechanism enables multi-stage angle adjustment of the armrest body in the deployment position (Figures 2, 4, and 5 of Allen, applied to the armrest of the combination).

6. The vehicle seat according to claim 4, wherein the seat part includes a seat part body sized to have protruding portions that respectively protrude laterally outward relative to right and left sides of the seat cushion, the seat part body being harder than the seat cushion, and 
wherein the armrest body in the retraction position is arranged on an upper surface of the protruding portion of the seat part body that protrudes relative to the seat cushion (Allen also shows in Figure 7 a recessed area to the side of the seat cushion 110—supporting the seat cushion 110, protruding from right and left side of the cushion 110, and helping to form the recess is a seat pan 108 portion of a seat part body, where the seat pan is harder than the cushion to support the cushion, and where the armrests 124 are arranged on upper surfaces of the protruding portions—it would have been obvious to form such recesses on each side of the seat cushion by protruding portions of an underlying seat pan, as taught by Allen in the combination with Saitoh because doing so would provide an arrangement in which the armrests are flush with an upper surface of the seat cushion in the retracted state). 

    PNG
    media_image1.png
    823
    705
    media_image1.png
    Greyscale

7. The vehicle seat according to claim 6, wherein the protruding portion has a rib or a recess formed on the upper surface thereof (recess, as labeled in the illustrated copy of Figures 2-3 of Allen, above), and wherein the armrest body has a recess or a rib formed on a lower surface thereof (rib, as labeled in the illustrated copy of Figures 2-3 of Allen, above), the recess or the rib of the armrest body being engageable with the rib or the recess of the protruding portion when the armrest body is in the retraction position (as shown in Figure 3 of Allen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636